The opinion of the court was delivered by
Burch, J.:
The defendant was' convicted of transporting liquor into the state and of having liquor in his possession, and appeals.
The defendant’s right to be secure from unreasonable search or seizure was flagrantly violated, and intoxicating liquor found in his traveling bag soon after he alighted from a train on completion of an interstate journey, was introduced in evidence against him. The *180details of the occurrence and the measures taken by defendant to protect himself, from the time he was approached by the officer at the railroad station, until his motions for new trial and in arrest of judgment were denied, need not be recited. The case was advanced for consideration with the case of The State v. Johnson, ante, p. 58, and the decision in that case controls decision of this one.
Some assignments Of error not involving the constitutional question have been considered, and are without substantial merit.
The judgment of the district court is affirmed.